United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35814 Imprimis Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 45-0567010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12626 High Bluff Dr., Suite 150 San Diego, CA (Address of principal executive offices) (Zip code) (858) 704-4040 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yes o No o As of May 7, 2013 8,888,250 shares of the registrant’s common stock, $0.001 par value, were outstanding. IMPRIMISPHARMACEUTICALS, INC. (A Development Stage Company) Table of Contents Page Part I FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 6. Exhibits 37 Signatures 38 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) IMPRIMIS PHARMACEUTICALS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Restricted short-term investment - Prepaid expenses and other current assets Deferred offering costs - Total current assets Furniture and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Accrued Phase 3 expenses Accrued payroll and related liabilities Deferred revenue - Total current liabilities Commitments and contingencies STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 395,000,000 shares authorized, 8,888,250 and 6,772,066 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents IMPRIMIS PHARMACEUTICALS, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three For The Three For the Period From July 24, 1998(Inception) Months Ended Months Ended through March 31, March 31, March 31, Revenues: License revenues $ $ $ Operating Expenses: Selling, general and administrative Research and development Loss from operations ) ) ) Other income (expense): Interest expense - ) ) Interest income - Loss on extinguishment of debt - ) ) Gain on settlement - - Gain on forgiveness of liabilities - - Total other income (expense), net ) ) Net loss ) ) ) Deemed dividend to preferred stockholders - - ) Net loss attributable to common stockholders $ ) $ ) $ ) Net loss per share of common stock, basic and diluted: $ ) $ ) Weighted average number of shares of common stockoutstanding, basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 4 Table of Contents IMPRIMIS PHARMACEUTICALS, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For The Three For The Three For the Period From July 24, 1998 (Inception) Months Ended Months Ended through March 31, March 31, March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Estimated fair value of contributed services - - Gain on forgiveness of liabilities - - ) Amortization of prepaid consulting fees - - Depreciation Loss on extinguishment of debt - Non-cash interest on notes payable - Stock-based compensation Payments made on behalf of Company by related party - - Changes in assets and liabilities: Prepaid consulting costs - - ) Prepaid expenses and other current assets ) ) ) Accounts payable and accrued expenses Accrued Phase 3 expenses - - Accrued payroll Deferred revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of restricted short-term investment ) - ) Purchases of fixed assets ) ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Payment for settlement of shares in connection with reverse stock split ) - ) Proceeds from issuance of notes payable to a related party - Proceeds received in connection with debt modification - Proceeds from issuance of preferred stock - - Proceeds from notes payable - - Preferred stock deemed dividend paid at conversion - - ) Cash advances from related party - - Repayment of advances from related party - - ) Capital contributions - - Net proceeds from purchase of common stock and exercise of warrants and stock options - - Proceeds from issuance of common stock and warrants for cash, net of offering costs - NET CASH PROVIDED BY FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period - CASH AND CASH EQUIVALENTS, end of period $ $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ $ SUPPLEMENTAL DISCLOSURES OF NON-CASH INVESTING AND FINANCING ACTIVITIES: Issuance of and adjustment to common stock and warrants to consulting firms for prepaid consulting fees $
